Case 6:18-cv-02090-WWB-GJK Document 120 Filed 10/01/19 Page 1 of 3 PageID 2402



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


                                                )
  STEPHANIE WOZNICKI,                           )
                                                )
         Plaintiff,                             ) Civil Action No. 6:18-cv-02090-Orl-41GJK
                                                )
  v.                                            )
                                                )
  RAYDON CORPORATION, et al.,                   )
                                                )
         Defendants.                            )
                                                )
                                                )
                                                )

  PLAINTIFF’S RESPONSE TO RAYDON DEFENDANTS’ MOTION FOR LEAVE TO
          FILE A RESPONSE TO PLAINTIFF’S SHOW CAUSE FILING

        Plaintiff STEPHANIE WOZNICKI requests that the Court deny Raydon Defendants’

 Motion for Leave to File a Response to Plaintiff’s Show Cause Filing or, in the Alternative, for a

 Hearing (“Motion for Leave”) (Doc. No. 118) and responds to the Raydon Defendants’ Motion

 for Leave as follows:

        Raydon Defendants’ Motion for Leave violates the Local Rule’s restriction on the use of

 information derived during the mediation conference by repeating statements purportedly made

 at the mediation session. “All proceedings of the mediation conference, including statements

 made by any party, attorney, or other participant, are privileged in all respects. The proceedings

 may not be reported, recorded, placed into evidence, [or] made known to the trial court….”

 Middle District of Florida Local Rule 9.07(b). For example, Raydon Defendants assert that “The

 Raydon Defendants’ counsel were told the very morning of the mediation….” Motion for Leave




                                                  1
Case 6:18-cv-02090-WWB-GJK Document 120 Filed 10/01/19 Page 2 of 3 PageID 2403



 at ¶ 3. Based on Raydon Defendants’ summary of their arguments, Plaintiff believes that the

 proposed response would likely contain additional violations of Local Rule 9.07(b).

         Moreover, Raydon Defendants’ version of the mediation-privileged dialogue that

 occurred in the presence of Judge Denlow concedes that they wanted a class member other than

 Stephanie Woznicki to attend the mediation because they believe she has “personal animus

 unrelated to this action” against the Raydon Defendants. Id.

         Judge Denlow found “[t]he parties participated in good faith.” Doc. No. 95. In fact, the

 parties spent a full day in Chicago mediating the action and Judge Denlow continued to follow-

 up with the Parties thereafter, only filing the mediator’s report more than a month after the

 mediation concluded. Id. The Raydon Defendants did not complain to the Court that Plaintiff’s

 availability by phone and a class member’s participation in the mediation was improper until

 three months after the mediation ended. Indeed, the Raydon Defendants waited three months to

 raise this matter for the first time in opposition to Plaintiff’s motion for class certification to

 argue Plaintiff is an unfit class representative. Doc. No. 98 at 18-19. The Raydon Defendants’

 complaint has nothing to do with the mediation and much to do with gamesmanship. Had the

 Raydon Defendants justly believed the mediation was not conducted in good faith, they would

 have immediately raised the matter with the Court—which they did not. Moreover, Judge

 Denlow would have raised it with the Court. In any event, Plaintiff is willing to continue the

 mediation in this District so that she can attend in person.


 Dated: October 1, 2019                  Respectfully submitted,

                                         /s/ Sam J. Smith
                                         Sam J. Smith
                                         Florida Bar No. 818593
                                         Loren B. Donnell
                                         Florida Bar No. 013429

                                                    2
Case 6:18-cv-02090-WWB-GJK Document 120 Filed 10/01/19 Page 3 of 3 PageID 2404



                                      BURR & SMITH, LLP
                                      111 2nd Avenue N.E., Suite 1100
                                      St. Petersburg, FL 33701
                                      (813) 253-2010
                                      ssmith@burrandsmithlaw.com
                                      ldonnell@burrandsmith.com

                                      Daniel Feinberg, CA 135983 (pro hac vice)
                                      FEINBERG, JACKSON, WORTHMAN & WASOW LLP
                                      2030 Addison Street, Suite 500
                                      Berkeley, CA 94704
                                      (510) 269-7998
                                      dan@feinbergjackson.com

                                      R. Joseph Barton, CA 212340 (pro hac vice)
                                      Colin Downes (pro hac vice)
                                      BLOCK & LEVITON LLP
                                      1735 20th Street, N.W.
                                      Washington, DC 20009
                                      (202) 734-7046
                                      joe@blockesq.com

                                      Counsel for the Plaintiff




                                 CERTIFICATE OF SERVICE

        I hereby certify on October 1, 2019, I electronically filed the foregoing document with

 the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to

 all counsel of record.



                                             /s/ Sam J. Smith
                                             Sam J. Smith




                                                3
